UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22273 Nuveen Pennsylvania Municipal Value Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:4/30 Date of reporting period:1/31/13 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Pennsylvania Municipal Value Fund (NPN) January 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 3.8% (3.8% of Total Investments) $ 650 District of Columbia Tobacco Settlement Corporation, Tobacco Settlement Asset-Backed Bonds, No Opt. Call Baa1 $ 765,967 Series 2001, 6.500%, 5/15/33 Education and Civic Organizations – 13.2% (13.3% of Total Investments) Allegheny County Higher Education Building Authority, Pennsylvania, Revenue Bonds, Carnegie No Opt. Call AA– Mellon University, Series 2013, 5.000%, 3/01/21 (WI/DD, Settling 2/14/13) Delaware County Authority, Pennsylvania, Revenue Bonds, Neumann College, Series 2008, 10/18 at 100.00 BBB 6.000%, 10/01/30 Lehigh County General Purpose Authority, Pennsylvania, College Revenue Bonds, Muhlenberg 2/19 at 100.00 A+ College Project, Series 2009, 5.250%, 2/01/39 Montgomery County Higher Education and Health Authority, Pennsylvania, Revenue Bonds, Arcadia 4/16 at 100.00 BBB+ University, Series 2006, 5.000%, 4/01/36 – RAAI Insured 20 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Thomas Jefferson 9/22 at 100.00 A+ University, Series 2012, 5.000%, 3/01/42 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, University of the Sciences in Philadelphia, Series 2012: 35 4.000%, 11/01/39 11/22 at 100.00 A3 60 5.000%, 11/01/42 11/22 at 100.00 A3 50 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Widener University, 7/13 at 100.00 A– Series 2003, 5.400%, 7/15/36 50 Philadelphia Authority for Industrial Development, Pennsylvania, Revenue Bonds, MaST Charter 8/20 at 100.00 BBB+ School Project, Series 2010, 6.000%, 8/01/35 Wilkes-Barre Finance Authority, Pennsylvania, Revenue Bonds, University of Scranton, Series 11/20 at 100.00 A 2010, 5.000%, 11/01/40 Total Education and Civic Organizations Health Care – 22.6% (22.7% of Total Investments) Allegheny County Hospital Development Authority, Pennsylvania, University of Pittsburgh 8/19 at 100.00 Aa3 Medical Center Revenue Bonds, Series 2009A, 5.500%, 8/15/34 35 Dauphin County General Authority, Pennsylvania, Health System Revenue Bonds, Pinnacle Health 6/22 at 100.00 A System Project, Series 2012A, 5.000%, 6/01/42 Geisinger Authority, Montour County, Pennsylvania, Health System Revenue Bonds, Geisinger 6/19 at 100.00 AA Health System, Series 2009A, 5.250%, 6/01/39 Illinois Finance Authority, Revenue Bonds, OSF Healthcare System, Series 2007A, 5.750%, 11/15/37 11/17 at 100.00 A Lycoming County Authority, Pennsylvania, Health System Revenue Bonds, Susquehanna Health 7/19 at 100.00 A– System Project, Series 2009, 5.750%, 7/01/39 Pennsylvania Economic Development Financing Authority, Health System Revenue Bonds , Albert 10/19 at 100.00 BBB+ Einstein Healthcare, Series 2009A, 6.250%, 10/15/23 Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Hospital 7/22 at 100.00 BBB– Revenue Bonds, Temple University Health System Obligated Group, Series 2012A, 5.625%, 7/01/42 Southcentral Pennsylvania General Authority, Revenue Bonds, Hanover Hospital Inc., Series 2005, 12/15 at 100.00 BBB– 5.000%, 12/01/29 – RAAI Insured St. Mary Hospital Authority, Pennsylvania, Health System Revenue Bonds, Catholic Health East, 5/19 at 100.00 A+ Series 2009D, 6.250%, 11/15/34 West Shore Area Authority, Cumberland County, Pennsylvania, Hospital Revenue Bonds, Holy 1/22 at 100.00 BBB+ Spirit Hospital of the Sisters of Christian Charity, Series 2011B, 5.750%, 1/01/41 Total Health Care Housing/Multifamily – 4.6% (4.6% of Total Investments) 50 Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Edinboro University 7/20 at 100.00 BBB– Foundation Student Housing Project, Series 2010, 6.000%, 7/01/43 Pittsburgh Urban Redevelopment Authority, Pennsylvania, Multifamily Housing Revenue Bonds, 10/19 at 100.00 Aaa Eva P. Mithcell Residence Project, Series 2009, 5.100%, 10/20/44 Total Housing/Multifamily Housing/Single Family – 3.1% (3.1% of Total Investments) Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2009-105-C, 4/19 at 100.00 AA+ 5.000%, 10/01/39 Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2012-114: 55 3.300%, 10/01/32 No Opt. Call AA+ 25 3.650%, 10/01/37 No Opt. Call AA+ 40 3.700%, 10/01/42 No Opt. Call AA+ Total Housing/Single Family Long-Term Care – 4.4% (4.4% of Total Investments) Montgomery County Industrial Development Authority, Pennsylvania, Retirement Communities 11/19 at 100.00 A– Revenue Bonds, ACTS Retirement – Life Communities, Inc. Obligated Group, Series 2009A-1. $16,990,000 Gainesville and Hall County Development Authority (Georgia), 6.250%, 11/15/29 Tax Obligation/General – 8.1% (8.1% of Total Investments) Bethel Park School District, Allegheny County, Pennsylvania, General Obligation Bonds, Series 8/19 at 100.00 Aa2 2009, 5.100%, 8/01/33 Deer Lakes School District, Allegheny County, Pennsylvania, General Obligation Bonds, Series 2011A: 3.000%, 10/01/13 – AGM Insured No Opt. Call A1 3.000%, 10/01/14 – AGM Insured No Opt. Call A1 80 Philadelphia School District, Pennsylvania, General Obligation Bonds, Series 2011C, 3.000%, 9/01/13 No Opt. Call AA Pittsburgh, Pennsylvania, General Obligation Bonds, Series 2012B, 5.000%, 9/01/26 9/22 at 100.00 A1 70 Radnor Township School District, Delaware County, Pennsylvania, General Obligation Bonds, 2/18 at 100.00 Aa2 Series 2012, 3.000%, 2/15/34 25 Scranton, Pennsylvania, General Obligation Bonds, Series 2012A, 8.500%, 9/01/22 No Opt. Call N/R 25 Scranton, Pennsylvania, General Obligation Bonds, Series 2012C, 7.250%, 9/01/22 No Opt. Call N/R Total Tax Obligation/General Tax Obligation/Limited – 19.6% (19.7% of Total Investments) 25 Allentown Neighborhood Improvement Zone Development Authority, Pennsylvania, Tax Revenue 5/22 at 100.00 Baa2 Bonds, Series 2012A, 5.000%, 5/01/35 Government of Guam, Business Privilege Tax Bonds, Series 2011A, 5.250%, 1/01/36 1/22 at 100.00 A Guam Government, Limited Obligation Section 30 Revenue Bonds, Series 2009A, 5.750%, 12/01/34 12/19 at 100.00 BBB+ Harrisburg Parking Authority, Dauphin County, Pennsylvania, Guaranteed Parking Revenue Bonds, 11/16 at 100.00 N/R Series 2007R, 4.250%, 5/15/21 – SYNCORA GTY Insured Philadelphia Municipal Authority, Philadelphia, Pennsylvania, Lease Revenue Bonds, Series 4/19 at 100.00 A2 2009, 6.500%, 4/01/34 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/19 at 100.00 A+ 2009A, 6.000%, 8/01/42 Southeastern Pennsylvania Transportation Authority, Capital Grant Receipts Bonds, Federal No Opt. Call A+ Transit Administration Section 5309 Fixed Guideway Modernization Formula Funds, Series 2011, 3.000%, 6/01/15 Total Tax Obligation/Limited Transportation – 5.0% (5.0% of Total Investments) Delaware River Port Authority, New Jersey and Pennsylvania, Revenue Bonds, Series 2010E, 1/20 at 100.00 A– 5.000%, 1/01/40 Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Subordinate Special Revenue Bonds, Series 2010A: 0.000%, 12/01/34 12/20 at 100.00 AA 5.000%, 12/01/38 12/19 at 100.00 AA 50 Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Subordinate Lien, Refunding Series 12/19 at 100.00 A– 2010B-1, 5.000%, 12/01/37 Total Transportation U.S. Guaranteed – 2.2% (2.2% of Total Investments) (4) 5 Allegheny County Hospital Development Authority, Pennsylvania, Hospital Revenue Bonds, No Opt. Call AA+ (4) Allegheny Valley Hospital-Sublessee, Series 1982Q, 7.000%, 8/01/15 (ETM) Hazleton Area School District, Luzerne County, Pennsylvania, General Obligation Bonds, Series 9/14 at 100.00 A1 (4) 2004, 5.125%, 3/01/28 (Pre-refunded 9/01/14) – AGM Insured Wisconsin Health and Educational Facilities Authority, Revenue Bonds, ProHealth Care, Inc. 2/14 at 100.00 A+ (4) Obligated Group, Series 2009, 6.625%, 2/15/32 (Pre-refunded 2/18/14) Total U.S. Guaranteed Utilities – 0.9% (0.8% of Total Investments) Delaware County Industrial Development Authority, Pennsylvania, Resource Recovery Revenue 4/13 at 100.00 Ba1 Refunding Bonds, Series 1997A, 6.100%, 7/01/13 Water and Sewer – 12.2% (12.3% of Total Investments) Bucks County Water and Sewer Authority, Pennsylvania, Revenue Bonds, Tender Option Bond Trust No Opt.Call AA– 4015, 13.378%, 12/01/19 (IF) (5) Chester County Industrial Development Authority, Pennsylvania, Water Facilities Revenue Bonds, 2/17 at 100.00 AA– Aqua Pennsylvania Inc. Project, Series 2007A, 5.000%, 2/01/40 – FGIC Insured (Alternative Minimum Tax) Philadelphia, Pennsylvania, Water and Wastewater Revenue Bonds, Series 2009A: 5.250%, 1/01/32 1/19 at 100.00 A1 5.250%, 1/01/36 1/19 at 100.00 A1 Total Water and Sewer $ 18,260 Total Investments (cost $17,499,496) – 99.7% Other Assets Less Liabilities – 0.3% Net Assets Applicable to Common Shares – 100% $ 20,078,170 Fair Value Measurements Fair value is defined as the price that the Fund would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risks associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $
